Citation Nr: 1140405	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a hernia in the stomach.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to April 1990 and March 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to a total temporary rating based on back surgery requiring convalescence and service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 0 percent for left ear hearing loss and service connection for a hernia in the stomach are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's bilateral shoulder disorder was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a left shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for a right shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for right ear hearing loss and a bilateral shoulder disorder.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 




II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss and degenerative arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).


A.  Right ear hearing loss

The Veteran contends that his current right ear hearing loss was caused by in-service exposure to gunfire noise during his deployment to Iraq.  He also reported on October 2009 and November 2010 VA examination reports that during his first period of service in the Navy, he was a gunner's mate on an aircraft carrier and was around 50 cal and 40 mm guns.  He also was around loud aircraft taking off and landing.  In Iraq, he was around mortar fire, improvised explosive devices, and small arms.  He was provided with hearing protection but was not able to wear it all the time.

At the outset, the Board notes that the Veteran's DD-214 shows that in the Navy, the Veteran's Military Occupational Specialty was Gunners Mate.  The Veteran also served in Iraq from May 29, 2003 to April 4, 2004 during his service in the Army.  Additionally, the Board highlights that service connection is already in effect for the Veteran's left ear hearing loss and there is a positive nexus opinion of record regarding the Veteran's tinnitus. 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993). 

As discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.30 , 3.309. 

The Veteran's service treatment records document multiple audiograms; but there are no findings of hearing loss in service.  The Veteran's discharge examination in March 1990 from his first period of service shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5

 The Veteran's discharge examination report from the Veteran's second period of service is not of record.  However, a December 2004 audiogram, approximately seven months after service shows that hearing loss in the right ear for VA purposes was not shown.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
0
20

In addition to the December 2004 audiogram, the Veteran underwent post-service audio evaluations in January 2005, March 2009, and October 2009.  None of these audiograms showed right ear hearing loss for VA purposes, although there was a shift in auditory thresholds.  

Specifically, in January 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10



In March 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
30

On authorized VA audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

VA audiological testing conducted at the time of the Veteran's examination in November 2010, however, confirmed right ear hearing loss in accordance with VA standards. See 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Based on these results, the examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss.  The examiner found that the Veteran's tinnitus was at least as likely as not due to his history of hazardous military noise exposure, but did not provide an opinion  on the etiology of the right ear hearing loss.  The Veteran reported that after service he worked as a pipe processor and then drove a forklift using the required hearing protection but that he had not worked since 2006 because of his back.  He denied any other occupational or recreational noise exposure.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's right ear hearing loss was caused by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to aircraft and gunfire noise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced difficulty hearing since service. 

Moreover, the Board finds the Veteran's reports of in-service noise exposure and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to noise during service, especially given his duties as Gunners Mate in the Navy and his wartime service in Iraq in the Army.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that caused his hearing loss.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Further, as noted above, insofar as service connection has already been granted for the Veteran's left ear hearing loss, his in-service noise exposure has been conceded. 

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are persuasive in determining the onset and etiology of his right ear hearing loss.  There is no competent medical opinion of record addressing the etiology of the right ear hearing loss to contradict the Veteran's reports.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's current right ear hearing loss cannot be reasonably disassociated from his noise exposure during service, and as such, he meets all of the elements required for service connection.  As demonstrated by the November 2010 audiological examination results, he currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by his statements on his original service connection claim and on VA audiological examination in October 2009 and November 2010.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for right ear hearing loss is granted. 


B.  Bilateral Shoulder Disorder

The Veteran seeks service connection for a bilateral shoulder disorder.  He contends that he has a bilateral shoulder pain as a result of wearing body armor for months on end during his deployment to Iraq from 2003 to 2004.  He reported that lifting above his head or holding his arms out to the side caused discomfort.

The Veteran was discharged from his second period of service in May 2004.  Within one year after service, a November 2004 x-ray examination report shows findings of degenerative changes in the bilateral acromioclavicular joints.  A November 2004 bone imaging scan also shows bilateral and symmetric degenerative uptake in the shoulders.

In February 2005, the Veteran underwent orthopedic evaluation complaining of bilateral shoulder pain.  This had been going on for a year but it had gotten worse in the last six months.  The examiner noted that the Veteran had some shoulder pain off and on at least dating back to 1998.  On physical examination there was some crepitans on range of motion.  The assessment was bilateral shoulder bursitis.

A May 2005 VA examination report notes that the Veteran served in Operation Enduring Freedom in Iraq and that since that time he had problems with both shoulders.  There had been no injury or trauma; but they would "snap, crackle, and pop."  It hurt him to hold his arms out to the sides or over his head.  The left seemed to be worse than the right.  On physical examination his left shoulder did have positive pain with abduction at 90 degrees.  He was unable to extend his arm laterally beyond 90 degrees without assistance of his right hand pushing his left arm backwards.  The diagnosis was impingement syndrome of the left shoulder.

The Veteran continued to receive treatment and had complaints of bilateral shoulder pain.  A November 2007 VA MRI report shows bilateral partial tendon tears and right superior labral anteroposterior tear.  A February 2008 VA rehabilitation consult shows the Veteran had a history of bilateral anterior shoulder pain for four to five years.  He noted no traumatic inciting event but rather reported an increasing bilateral anterior pain at about the time of his return from Iraq in 2003.  The examiner noted that recent bilateral MRIs revealed some very mild degenerative changes of the bursal side of the supraspinatus tendon consistent with age.  There also was a question of labral injury.  The assessment was bilateral shoulder pain of unknown etiology.  

In February 2010, a private treatment record notes the Veteran had a history of degenerative arthritis in the shoulders and continued to complain of bilateral shoulder pain.

As the Veteran is shown to have a diagnosis of degenerative arthritis of the bilateral acromioclavicular joints in November 2004, which is within one year of his discharge from service in May 2004, his claim falls within the purview of the presumption for service connection for degenerative arthritis.  See 38 C.F.R. § 3.309(a).  The February 2008 VA rehabilitation consult shows the examiner found that the mild degenerative changes of the bursal side of the supraspinatus tendon were consistent with age.  Nonetheless, the examiner also acknowledged that the Veteran had a history of bilateral anterior shoulder pain for four to five years, which would have been during his time of military service, and noted that he reported an increasing bilateral anterior pain at about the time of his return from Iraq in 2003.  Thus, even though the examiner found that the arthritis in the shoulders was consistent with the Veteran's age (which at that time was 41) the Veteran provided competent and credible complaints of continued symptomatology in the shoulders since his military discharge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the February 2008 VA assessment does not provide any probative, affirmative evidence to the contrary in rebuttal of the presumed relationship between the degenerative arthritis and service as contemplated under 38 C.F.R. § 3.307(d). 

In conclusion, the Board concludes that any reasonable doubt raised is resolved in the Veteran's favor, and finds that service connection for the Veteran's bilateral 


shoulder disorder is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for a right shoulder disorder is granted.


REMAND

The Veteran seeks service connection for a hernia of the stomach.  On a May 2005 VA examination report he stated that in December 2003 and January 2004 he was doing lots of running, lifting weights, push-ups, and sit-ups and really getting in shape and that that he was developing great stomach muscles.  However, he was told it was a ventral hernia in his stomach that was causing the bulge.  It was not giving him any problems with gastrointestinal function or causing any abdominal pain.  On physical examination, the Veteran had a ventral hernia, which was present for about 8.0cm in the area of the epigastrium.  It was exacerbated with Valsalva maneuver and was not present at rest.  The diagnosis was ventral hernia.

An etiology opinion was not provided with respect to the ventral hernia diagnosis.  The RO also has not obtained any of the Veteran's service treatment records.  The RO requested the service treatment records from the Veteran's first period of service in the Navy from the National Personnel Records Center (NPRC) in June 2005 but the response was that there were no records on file at Code 13.  The records for the Veteran's second period of service in the Army were not searched for.  The Veteran served with the Alabama Army National Guard after his discharge from the Army in 2004.  Additional efforts should be made to obtain the Veteran's service treatment records.

Also, a medical opinion should be provided to address the etiology of the Veteran's ventral hernia.

With respect to the increased rating claim for left ear hearing loss, the issue of entitlement to a compensable evaluation for left ear hearing loss is inextricably intertwined with the assignment of the initial rating for the right ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the right ear hearing loss will directly impact the rating assigned for the left ear.  For this reason, the Board cannot adjudicate the increased rating claim for the left ear hearing loss until a rating is assigned for the right ear hearing loss disability.  As the claim must be remanded for the foregoing reason, any recent VA treatment records should be obtained and the Veteran should be scheduled for a current VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  Implement the above Board decision awarding service connection for right ear hearing loss.

2.  Make arrangements to obtain the Veteran's treatment records for hearing loss and a ventral hernia from the Birmingham, Tuscaloosa, and Jasper VA treatment facilities, dated since November 2010.

3.  Make additional efforts to obtain the Veteran's service treatment records for both periods of service in the Navy from November 1986 to April 1990 and in the Army from March 2003 to May 2004.  The Veteran had subsequent service in the Alabama Army National Guard.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  

4.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that his present ventral hernia had its clinical onset during his active service or is related to any in-service disease, event, or injury, specifically his reports of getting a hernia from exercising in December 2003 or January 2004.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The examiner should be aware that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  The examiner should provide a complete rationale for any opinion rendered.  If any of the above question cannot be answered without resorting to speculation or remote possibility, the examiner should  indicate why that is so.

5.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. 

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


